Filed:    April 17, 1996


                   UNITED STATES COURT OF APPEALS

                       FOR THE FOURTH CIRCUIT



                            No. 95-7522
                          (CA-93-1424-AM)



Lorenzo A. Scorpio,

                                             Plaintiff - Appellant,

          versus

Julia Foster-Woodson, etc., et al,

                                            Defendants - Appellees.




                             O R D E R


     The Court amends its opinion filed April 4, 1996, as follows:

     On the cover sheet, section 5 -- the panel information is
corrected to read "Before NIEMEYER and MICHAEL, Circuit Judges, and

BUTZNER, Senior Circuit Judge."

                                      For the Court - By Direction



                                         /s/ Bert M. Montague

                                                      Clerk
                              UNPUBLISHED
                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7522



LORENZO A. SCORPIO,

                                             Plaintiff - Appellant,

          versus

JULIA FOSTER-WOODSON, Institutional Case
Manager, Nottoway Penitentiary; CLARENCE L.
JACKSON, Chairman of the Board, Virginia Board
of Parole; EDWARD W. MURRAY, Director, Depart-
ment of Corrections of Virginia; YVETTE KING,
Substance Abuse Counselor; GEORGE LACKS, Cor-
rectional Officer; E. DAVIS, Rec. Dept. Super-
visor; R. BUTLER, Rec. Dept. Supervisor; S. V.
JONES, Corporal,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-93-1424-AM)

Submitted:   March 21, 1996                 Decided:   April 4, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Lorenzo A. Scorpio, Appellant Pro Se. Susan Campbell Alexander,
Assistant Attorney General, Richmond, Virginia, for Appellees.


                                   2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               3
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his motion to alter or amend the judgment denying relief in

his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm substantially on the reasoning of the district
court. Scorpio v. Foster-Woodson, No. CA-93-1424-AM (E.D. Va. Aug.
18, 1995). To the extent that the Religious Freedom Restoration

Act, 42 U.S.C.A. §§ 2000bb to 2000bb-4 (West 1994), might apply to

Appellant's action, Appellees are entitled to immunity. See Harlow
v. Fitzgerald, 457 U.S. 800, 815-16 (1982) (public officials are

free from liability for monetary damages if they can plead and

prove that their conduct did not violate clearly established

statutory or constitutional rights of which a reasonable person
would have known). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                4